Corson, P. J.
A motion to dismiss the appeal in this case is made upon the ground that the judgment appealed frcyn is for an amount less than $75. It appears by appellant’s abstract that a judgment was entered as follows: “It is considered and adjudged by the court that said plaintiff recover of the defendants the said sum of $50, togetherwith the costs and disbursements of this action, in the sum of $-, and the clerk of this court is directed to insert the same herein when taxed.” It affirmatively appearing from the abstract that the judgment is in an amount not exceeding $75, the appeal must be dismissed, and it is so ordered.
On rehearing in McClain v. Williams, in an opinion filed May 21, 1898, (reported in 75 N. W. Rep.) the act under which this appeal was dismissed, was held to be in conflict with Sec. 34, Art. 5, Const., and void.